Citation Nr: 0828239	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and assigned an initial evaluation of 50 percent, effective 
September 17, 2004.

In May 2008, the veteran testified at a videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  During 
the hearing and in a June 2008 statement, the veteran waived 
initial RO consideration of any evidence submitted after the 
case was appealed to the Board.  38 C.F.R. § 20.1304 (2007).

In light of the decision below, the Board finds that the 
issue of entitlement to a total disability rating based on 
unemployability is now raised by the record.  As such matter 
has not been considered by the RO, it is REFERRED for 
appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, with Global Assessment of Functioning scores ranging 
from 40 to 50.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

This case arises following the award of service connection 
and appeal of the initial evaluation assigned.  November 2004 
and October 2005 notice letters advised the veteran of the 
types of evidence needed to establish service connection to 
include what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
A July 2007 letter advised the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  The case was thereafter 
readjudicated in September 2007.  The October 2006 statement 
of the case advised the veteran of the relevant rating 
schedule criteria.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, his testimony at a hearing 
before the Board, statements from his children, Social 
Security Administration records, private medical records, VA 
outpatient treatment reports and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing evidence and 
testimony regarding the impact of his disability on his 
functioning.  The veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.

In statements and testimony presented throughout the duration 
of the appeal the veteran has maintained that he is entitled 
to an initial evaluation in excess of 50 percent for PTSD due 
to his serious symptoms.  In a May 2008 hearing before the 
Board, the veteran testified that he lived in a trailer with 
lights and no running water.  He reported that he began 
living alone 30 years ago to isolate himself from other 
people, including his family.  He rarely had any contact with 
his children and recently had no contact with his wife.  The 
veteran testified that he could not stand being around a lot 
of people because he would break down crying and start 
thinking about Vietnam.  He did not belong to any social 
organizations or counseling groups, however, the veteran did 
report attending a counselor on an individual basis as 
necessary, sometimes visiting two or three times a week.  He 
had no social contacts except for a couple of friends that 
bring him groceries and his children, who visit rarely.  The 
veteran last worked about 30 years ago and had left his job 
at the time because he could not stand being around people.  
Finally, he testified that he still had thoughts of suicide 
since he reported them in May 2007 and neglected his own 
personal hygiene.

In statements submitted in October 2004, the veteran's 
children reported that the veteran's PTSD symptoms began to 
manifest in their childhood and resulted in their father 
being isolated, unable to talk about war without crying, 
having someone else run his errands for him as he was too 
nervous to be around many people, surviving from day to day 
and struggling to maintain relationships with his children.

In a November 2005 VA examination, the veteran reported he 
was feeling better with medication as it was partially 
effective in controlling depression, anxiety and sleep 
difficulties.  He reported living in an unfurnished camper 
with no light or water, being a loner, and having recurring 
nightmares and visions of faces of his friends who were 
killed in war in his dreams.  He reported past suicidal 
ideation, though he had no current plans.  Objective findings 
reflect that the veteran was alert and oriented in three 
spheres and was unkempt with long hair, an unshaven beard and 
body odor, and sobbed a couple of times during the meeting.  
The veteran had a moderately depressed mood, nightmares, 
intrusive recollections, panic attacks, was suspicious of 
people in general, was unable to stand being around people 
and uncomfortable around his own children.  He had recurrent 
feelings of hopelessness and helplessness but no suicidal 
ideation or homicidal ideation.  His remote memory was intact 
with some impairment in short term memory. His judgment and 
insight were fair.  The examiner noted that the veteran had 
other symptoms of PTSD including reliving symptoms, 
avoidance, numbing of responsiveness especially around others 
including family, nervousness, hypervigilance, chronic sleep 
disturbance, and an inability to sleep accompanied by fear.  
The examiner assigned a GAF score of 50 and noted the 
veteran's GAF score for the past year was 45.

VA outpatient treatment reports from September 2004 to June 
2008 reflect that the veteran's PTSD symptoms were manifested 
by depression, boredom, social isolation, withdrawal, some 
contact with his children, minimal contact with his wife, 
survivor guilt, poor sleep, nightmares, intrusive thoughts, 
flashbacks, anxiety, hypervigilance, a disheveled appearance, 
inability to maintain eye contact and an attitude of not 
caring, but no suicidal or homicidal ideation.  The veteran 
was on medication during this period.  He also lived by 
himself in a trailer with no running water and depended on 
friends for groceries and transport to medical appointments.  

Specifically, in January 2007, a physician noted that the 
veteran's PTSD continued to contribute to major impairment in 
most areas of life.  An April 2007 report noted that the 
veteran should be evaluated for a change in his service-
connected rating for his PTSD.  A June 2008 examination 
revealed the veteran had no contact with his son for about a 
year and had a limited support system.

In a May 2007 VA outpatient treatment report, the 
psychologist noted that the veteran was severely dysphoric 
and anxious, he had his head down, was tearful and had 
difficulty speaking.  The psychologist also noted there was 
evidence of psychomotor retardation.  The veteran reported 
living alone on disability and left home because he was 
"hurting them," although he kept in touch with his 
children.  He reported that his medications benefitted him 
somewhat and psychotherapy had a minimal benefit.  He 
reported that he could not be around people because it 
depressed and scared him.  He was frequently upset and sad 
which was associated with flashbacks and recollections of 
Vietnam.  He experienced chronic sleep disturbance for years.  
The psychologist noted that veteran's flashbacks left him 
frightened and dysphoric.  He was vigilant and guarded and 
had significant anxiety around other people, and as such, he 
could not avail himself of group therapy.  The veteran was 
unable to access such forms of therapy as social support 
through visiting memorials.  The psychologist noted that 
given the veteran's living situation, he appeared to have 
extreme difficulty with respect to obtaining any type of 
quality of life.  Test results indicated likely problems with 
concentration, attention, suicide ideation, social isolation 
and withdrawal.  The test results also indicated that the 
veteran experienced a fairly severe level of distress due to 
his PTSD.  The psychologist noted that the veteran clearly 
had significant difficulty functioning in most major areas of 
life.  The veteran was assigned a GAF score of 40.

In a May 2007 VA outpatient consult by a staff psychiatrist, 
the veteran reported going to outpatient counseling in the 
past though he denied any inpatient treatment and recent 
suicide attempts.  He reported past suicide attempts.  He 
reported doing poorly at this time due to discussing past 
experiences and issues.  His PTSD symptoms included not 
sleeping well, nightmares, daily intrusive memories of 
Vietnam, crying spells and social withdrawal.  He did not 
want to go anywhere to be around people though he enjoyed the 
company of animals.  The veteran reported living in poor 
circumstances due to a lack of resources, as he lived in a 
small abandoned and uninsulated camper with no running water.  
He reported originally leaving his wife and children 
approximately 13 years ago.  A mental status evaluation 
revealed the veteran was alert, oriented, cooperative, had 
poor eye contact, full affect, sad mood, was looking at the 
floor, tearful during the interview, spoke slowly and softly 
and his speech showed significant psychomotor retardation.  
The veteran expressed goal directed thoughts without 
delusions or hallucinations.  There was no suicidal or 
homicidal ideation, with a minimal risk thereof, and poor 
insight and judgment.  The veteran reported feeling helpless 
and hopeless.  A GAF score of 45 was assigned. 

A July 2007 letter from a social worker at the VA reported 
that the veteran suffered from chronic and severe PTSD and as 
his symptoms were too significant or debilitating, he was 
unable to make it to the scheduled July 2007 VA examination.

Given the above, the Board will resolve all doubt in the 
veteran's favor, and find that his symptoms more nearly 
approximate the criteria for a 70 percent evaluation since 
September 17, 2004, the effective date of the award of 
service connection.  

A higher evaluation is not warranted however, as the veteran 
has no gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); or disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
Although the veteran was found to have a disheveled 
appearance, body odor, and some thoughts of suicide, such 
symptoms are contemplated in the 70 percent evaluation 
assigned.  He does have his friends run errands for him and 
bring him groceries, and the lack of running water in his 
trailer impacts his ability to shower regularly.  The 
evidence does not indicate that the veteran's psychiatric 
symptoms render him unable to maintain minimal personal 
hygiene.  Further, while some suicidal ideation has been 
reported on occasion, none of the evidence indicates that the 
veteran is a persistent danger to himself, nor do the GAF 
scores reflect such.  Thus, the Board finds the objective 
evidence of record more nearly approximates the criteria for 
a 70 percent disability rating.  

As a final matter, the Board has also considered whether the 
veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to his PTSD.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology, and provide for additional or more severe 
symptoms.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

ORDER

An initial evaluation of 70 percent for PTSD is granted, 
effective September 17, 2004, subject to the provisions 
governing the award of monetary benefits.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


